Gray, C. J.
The provision of the Gen. Sts. c. 115, § 7, is explicit, that bills, of exceptions shall be presented to the court within three days after the verdict in the case, or the ruling excepted to, and before the adjournment without day of the term at which the exceptions are taken, unless the court, for good cause shown, allows further time. Application for an extension of the time must be made before the time given by the statute has expired. In the present case, no exceptions having been presented to the presiding judge, or application made to him for an extension of the time for presenting them, until after the final adjournment of the term, he had no authority to allow them without the consent of the adverse party. Barstow v. Marsh, 4 Gray, 165. Phillips v. Soule, 6 Allen, 150. Doherty v. Lincoln, 114 Mass. 362. Ex parte Bradstreet, 4 Pet. 102. United States v. Breitling, 20 How. 252. Exceptions dismissed,